86 S.E.2d 200 (1955)
241 N.C. 616
Arthur M. DE BRUHL and wife, Janie DeBruhl,
v.
STATE HIGHWAY AND PUBLIC WORKS COMMISSION.
No. 90.
Supreme Court of North Carolina.
March 9, 1955.
Harry C. Martin, Sanford W. Brown, Richard L. Griffin, Asheville, for petitioners appellants.
R. Brookes Peters, Gen. Counsel, Raleigh, McLean, Elmore & Martin, Associate Counsel, Asheville, for respondent appellee.
PER CURIAM.
It appearing upon the face of the record that the order from which appeal is taken is interlocutory, from which appeal does not lie, the appeal will be dismissed, but without prejudice (1) to petitioners' exception to the order, or (2) to their rights in accordance with law and procedure in such cases.
Appeal dismissed.
BARNHILL, C. J., and DEVIN, J., took no part in the consideration or decision of this case.